Citation Nr: 0216870	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by 
the RO that, in part, denied a claim of entitlement to 
service connection for a right knee disability.  By a letter 
in March 1999, the RO notified the veteran of the denial.  
In September 2001, the veteran testified at a hearing before 
a member of the Board.  In October 2001, the Board remanded 
the issue for additional development.  


FINDING OF FACT

The veteran does not have a right knee disability.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2002) (arthritis may be presumed 
to have been incurred in or aggravated by service if 
manifested to a compensable degree within a year of 
separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

In this case, the veteran claims that he injured his right 
knee on several occasions in service and that he currently 
suffers from residuals of those injuries.  For the reasons 
that follow, the Board finds that service connection for a 
right knee disability is not warranted. 

The veteran's service medical records document that he 
suffered from right knee pain toward the end of his lengthy 
period of active military service.  When seen in June 1997, 
the veteran reported a two-year history of right knee pain, 
especially with extension.  No objective findings were shown 
at that time, and the assessment was arthritic pain of the 
right knee.  In May 1998, the veteran reported that he had 
injured his right knee earlier when he slipped on ice in the 
winter of 1998; however, no diagnosis was provided at that 
time.

When examined by VA in November 1998, the veteran gave a 
history of having had right knee pain in service.  
Examination of the right knee revealed no evidence of any 
swelling or effusion, and no pain was present with patellar 
compression.  Slight tenderness was noted over the medial 
joint line.  Range of motion testing showed flexion from 
zero to 140 degrees, with no evidence of any pain or 
crepitus.  Toe walking, heel walking and deep tendon bends 
were performed normally.  The examiner commented that 
functional loss due to pain was mild.  The diagnosis was 
history of bilateral knee pain with mild residuals, right 
knee injury.  

When the case was before the Board in October 2001, the 
Board found that this examination report was inadequate.  
This was so because, although no objective findings were 
shown on examination, the diagnosis suggested that the 
veteran in fact suffered from some residuals of a right knee 
injury.  Unfortunately, the September 1998 VA examiner 
neither offered a clinical diagnosis to identify the 
specific residuals nor provided a nexus opinion to military 
service.  In light of those findings, the Board remanded the 
case, in part, for another VA orthopedic examination to 
determine whether the veteran suffered from a current right 
knee disability as a result of an injury incurred in 
service, and, if so, the exact nature of that disability.  

Pursuant to the Board's October 2001 remand, a VA 
examination was conducted in December 2001.  When examined 
by VA in December 2001, the veteran's history of right knee 
injuries was noted.  The examiner noted that x-rays taken 
were totally within normal limits with no signs of either 
old or recent bone or joint trauma or degenerative changes.  
Examination of the veteran's right knee revealed that the 
veteran was able to extend fully to zero degrees and flex to 
140 degrees.  Throughout the examination, the veteran 
appeared to be in no discomfort.  No effusion was present.  
No tenderness was present either medially or laterally.  No 
masses were found in the popliteal fascia.  The veteran had 
negative McMurray's sign and a negative torsion sign.  No 
instability was noted.  There was no subpatellar crepitus 
present.  There was no subpatellar pain elicited on patellar 
femoral compression.  The examiner could not provide an 
assessment because there was no evidence of any disability 
in the veteran's right knee.  The examiner was unable to 
find any right knee disability that the veteran suffered 
from as a result of an injury in service.  

Although the veteran has complained of right knee pain and 
of having sustained injuries in service, the post-service VA 
examination reports do not show that the veteran has a 
current disability of the right knee.  As noted above, 
although the November 1998 VA examination report suggests 
that the veteran suffered from some residuals of a right 
knee injury in service, the December 2001 VA examiner 
clarified that the veteran did not have a current right knee 
disability, or any right knee disability that could be 
attributable to service.  Such a conclusion is consistent 
with the findings made at both examinations.  In other 
words, the available record does not show that the veteran 
suffered any permanent residual or chronic disability that 
began during service or was caused by some event in service.  
While he has continued to report symptoms such as pain, it 
should be pointed out that the symptom itself is not 
considered a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has taken into consideration the veteran's written 
statements and September 2001 Board testimony regarding his 
problems with his right knee, but he does not have current 
disability by medical diagnosis.  In short, while the 
veteran is competent to provide information regarding the 
symptoms he has experienced since military service, he has 
not been shown competent to provide a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
A discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information 
necessary to complete the application.  The purpose of the 
first notice is to advise the claimant of any information, 
or any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
In this case, the veteran's application is complete.  There 
is no outstanding information required, such as proof of 
service, type of benefit sought, or status of the veteran, 
to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty 
to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This 
is evidenced by the rating action of February 1999; a 
statement of the case issued in June 1999; and a 
supplemental statement of the case issued in January 2002, 
which informed him of the applicable law and regulations.  
The appellant was notified in a November 2001 letter of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claim, and he was given the 
opportunity to submit additional evidence.  Specifically, 
the RO notified the veteran of the development of his claim, 
the type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, however, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  The Board notes that the case was even remanded in 
October 2001, in part, to obtain additional private 
treatment records that the veteran had identified at his 
September 2001 Board hearing; however, the veteran has 
failed to provide any names or addresses in order for VA to 
help him secure such records.  The veteran has been afforded 
VA examinations in November 1998 and December 2001 to obtain 
clarifying medical opinions.  He also provided testimony 
before a member of the Board in September 2001.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested 
of him.  Moreover, there is no indication in the record that 
there is evidence that could be secured that would alter in 
the least the record upon which this appeal turns.  After a 
review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, further development of this claim and 
further expending of VA's resources are not warranted.  




								(Continued on next 
page)

ORDER

Service connection for a right knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

